 1   SCOTT B. COHEN, SBA #014377
     PATRICK A. CLISHAM, SBA #023154
 2      ENGELMAN BERGER, P.C.
      3636 NORTH CENTRAL AVENUE, SUITE 700
 3           PHOENIX, ARIZONA 85012
                  _____________
                   Ph: (602) 271-9090
 4                Fax: (602) 222-4999
                Email: sbc@eblawyers.com
 5              Email: pac@eblawyers.com
                    _____________

 6
     MICHELLE E. SHRIRO, TEXAS STATE BAR #18310900
 7       SINGER & LEVICK, P.C.
             16200 ADDISON RD., SUITE 140
                ADDISON, TEXAS 75001
 8                   _____________
                    Ph: (972) 380-5533
 9                 Fax: (972) 380-5748
             Email: mshriro@singerlevick.com
                     _____________
10
     Attorneys for Moses Smith Racing, LLC
11

12
                                       IN THE UNITED STATES BANKRUPTCY COURT
13
                                               FOR THE DISTRICT OF ARIZONA
14
      In re:                                                 Chapter 11
15
      BOB BONDURANT SCHOOL OF HIGH                           Case No. 2:18-bk-12041-BKM
16    PERFORMANCE DRIVING, INC.

17                  Debtor.

18

19                                     EX PARTE APPLICATION FOR ADMISSION
                                       PRO HAC VICE OF MICHELLE E. SHRIRO
20

21             Pursuant to Local Rule of Bankruptcy Procedure 2090-1(c), I, MICHELLE E. SHRIRO,
22   hereby apply for leave to appear and participate in this action pro hac vice.
23             I am a member in good standing of the State Bar of Texas, and admitted to practice
24   before the United States District Court for the Northern District of Texas. I have been
25   retained by creditor Moses Smith Racing, LLC to appear in this Court in this action; I am not
26   a member of the bar of the United States District Court, District of Arizona.
27             I declare under penalty of perjury that I: (1) do not reside in Arizona; (2) am not


     {0005987.0000/00967066.DOCX / }
Case 2:18-bk-12041-BKM                   Doc 186 Filed 03/13/19 Entered 03/13/19 10:50:05   Desc
                                          Main Document    Page 1 of 4
                                                                1   regularly employed in Arizona; and (3) am not regularly engaged in the practice of law in
                                                                2   Arizona.
                                                                3             I further declare under penalty of perjury that I have filed no applications for Pro Hac
                                                                4   Vice admission within the last year. (Local Rule 2090-1).
                                                                5             I hereby designate Scott B. Cohen, a member of the bar of this Court who maintains an
                                                                6   office in this district and who has consented to this designation, as co-counsel with whom the
                                                                7   Court and opposing counsel may readily communicate regarding the conduct of the case.
                                                                8   Dated: March 13, 2019                              /s/ Michelle E. Shriro, Esq. (with Permission)
                                                                                                                          Signature of Attorney
                                                                9                                                         Michelle E. Shriro, Esq.
                                                                                                                          SINGER & LEVICK, P.C.
                                                               10                                                         16200 Addison Rd., Suite 140
                        3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                                                                                          Addison, TX 75001
                                                               11                                                         Phone: 972-380-5533
                              Phoenix, Arizona 85012




                                                                                                                          Email: mshriro@singerlevick.com
                                                               12

                                                               13                                                      /s/ Scott B. Cohen, SBA #014377
                                                                                                                          Scott B. Cohen
                                                               14                                                         Patrick A. Clisham
                                                                                                                          ENGELMAN BERGER, P.C.
                                                               15                                                         3636 N. Central Ave., Ste. 700
                                                                                                                          Phoenix, AZ 85012
                                                               16                                                         Phone: 602-271-9090
                                                                                                                          Email: sbc@eblawyers.com
                                                               17                                                         Email: pac@eblawyers.com
                                                               18

                                                               19                                     -See following page for Consent to Designation-
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                                    {0005987.0000/00967066.DOCX / }
                                                                                                                          2
                                                               Case 2:18-bk-12041-BKM                 Doc 186 Filed 03/13/19 Entered 03/13/19 10:50:05         Desc
                                                                                                       Main Document    Page 2 of 4
                                                                1
                                                                                                           CONSENT TO DESIGNATION
                                                                2

                                                                3             I hereby consent to the foregoing designation as a member of the Bar of the United
                                                                4   States District Court for the District of Arizona.
                                                                5
                                                                    Date: March 13, 2019                              /s/ Scott B. Cohen, SBA#014377
                                                                6                                                           Signature of Attorney
                                                                7                                                          Scott B. Cohen
                                                                                                                           Name of Attorney
                                                                8
                                                                                                                           Scott B. Cohen (SBA #014377)
                                                                9                                                          ENGELMAN BERGER, P.C.
                                                                                                                           3636 N. Central Ave., Ste. 700
                                                               10                                                          Phoenix, Arizona 85012
                        3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                               11
                              Phoenix, Arizona 85012




                                                                    Copy of   the foregoing Emailed
                                                               12   this 13th day of March, 2019 to:
                                                               13   Hillary L. Barnes                                        Larry O. Folks
                                                                    Philip J. Giles                                          FOLKS HESS KASS, PLLC
                                                               14   ALLEN BARNES & JONES, PLC                                Email: folks@folkshesskass.com
                                                                    Email: hbarnes@allenbarneslaw.com                        Attorneys for JPMorgan Chase Bank, NA
                                                               15   Email: pgiles@allenbarneslaw.com
                                                                    Attorneys for Debtor                                     Christopher R. Kaup
                                                               16                                                            TIFFANY & BOSCO, P.A.
                                                                                                                             Email: CRK@tblaw.com
                                                               17   Warren J. Stapleton                                      Attorneys for Robert and Patricia
                                                                    OSBORN MALEDON                                           Bondurant
                                                               18   Email: wstapleton@omlaw.com
                                                                    Attorneys for Landlord Sun Valley Marina                 Jared G. Parker
                                                               19   Development Corp.                                        PARKER SCHWARTZ, PLLC
                                                                                                                             Email: Jparker@psazlaw.com
                                                               20   Christopher C. Simpson                                   Attorneys for The Goodyear Tire & Rubber
                                                                    STINSON LEONARD STREET, LLP                              Co.
                                                               21   Email: Christopher.simpson@stinson.com
                                                                    Attorneys for FCA US LLC                                 Leslie A. Berkoff
                                                               22                                                            MORITT HOCK & HAMROFF, LLP
                                                                    Sheryl L. Toby                                           Email: lberkoff@moritthock.com
                                                               23   DYKEMA GOSSETT PLLC                                      Attorneys for Unifi Equipment Finance,
                                                                    Email: stoby@dykema.com                                  Inc.
                                                               24   Attorneys for FCA US LLC
                                                                                                                             James E. Cross
                                                               25   Thomas E. Littler                                        THE CROSS LAW FIRM, P.L.C.
                                                                    LITTLER, PC                                              Email: jcross@crosslawaz.com
                                                               26   Email: telittler@gmail.cpom                              Attorneys for Arlington Street Investments
                                                                    Attorneys for Semple Marchal Cooper,
                                                               27   PLC
                                                                    {0005987.0000/00967066.DOCX / }
                                                                                                                          3
                                                               Case 2:18-bk-12041-BKM                 Doc 186 Filed 03/13/19 Entered 03/13/19 10:50:05      Desc
                                                                                                       Main Document    Page 3 of 4
                                                                1   Mark J. Giunta                                           Khaled Tarazi
                                                                    Liz Nguyen                                               BRYAN CAVE LEIGHTON PAISNER, LLP
                                                                2   LAW OFFICE OF MARK J. GIUNTA                             Email: khaled.tarazi@bclplaw.com
                                                                    Email: mark.giunta@giuntalaw.com                         Attorneys for Wells Fargo Vendor
                                                                3   Email: liz@giuntalaw.com                                 Financial Services, LLC
                                                                    Attorneys for The Bancorp Bank
                                                                4                                                            Elizabeth C. Amorosi
                                                                    Robert Lapowsky                                          OFFICE OF THE U.S. TRUSTEE
                                                                5   STEVENS & LEE                                            Email: elizabeth.c.amorosi@usdoj.gov
                                                                    Email: rl@stevenslee.com
                                                                6   Attorneys for The Bancorp Bank
                                                                7

                                                                8             Marie K. Kelly
                                                                9

                                                               10
                        3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                               11
                              Phoenix, Arizona 85012




                                                               12

                                                               13

                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                                    {0005987.0000/00967066.DOCX / }
                                                                                                                          4
                                                               Case 2:18-bk-12041-BKM                 Doc 186 Filed 03/13/19 Entered 03/13/19 10:50:05   Desc
                                                                                                       Main Document    Page 4 of 4
